Case 2:20-cv-00271-JPH-DLP Document 21 Filed 09/29/20 Page 1 of 2 PageID #: 63




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

LLOYD T. ELDER, SR.,                                   )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 2:20-cv-00271-JPH-DLP
                                                       )
JACKSON,                                               )
                                                       )
                              Defendant.               )

                                               Order

        Plaintiff Lloyd Elder's motion for a Pavey hearing, dkt. [20], is denied for the present. Such

a hearing is necessary when there are factual disputes regarding the defendants' affirmative defense

that the plaintiff failed to exhaust his available administrative remedies before filing this lawsuit.

The Court has issued a schedule directing the development of this defense, directing the defendants

to either (1) file a dispositive motion in support of the defense; (2) file a notice with the Court

specifically identifying factual disputes that prevent resolution of the defense without a hearing;

or (3) withdraw the affirmative defense. Dkt. 19. Until the exhaustion defense is developed further,

the Court cannot determine whether a Pavey hearing will be necessary.

        Mr. Elder also states in his motion that the defendants have not given him requested

discovery. If Mr. Elder wants to ask the Court to order the defendants to provide requested

discovery to him, he first must attempt to resolve any discovery dispute informally with counsel

for the defendants. If he is unable to resolve his discovery issues informally, he may file a motion

to compel in which he specifically describes the discovery he has requested and his attempts to

obtain it.




                                                  1
Case 2:20-cv-00271-JPH-DLP Document 21 Filed 09/29/20 Page 2 of 2 PageID #: 64




SO ORDERED.

Date: 9/29/2020




Distribution:

LLOYD T. ELDER, SR.
KNOX COUNTY LAW ENFORCEMENT CENTER
2375 South Old Decker Road
Vincennes, IN 47591

All Electronically Registered Counsel




                                        2
